Citation Nr: 1220427	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-19 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, including a tour in Vietnam from April 1970 to January 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral pes planus, assigning an initial 10 percent rating for this disability, but denied service connection for bilateral hearing loss and determined there was not new and material evidence, so also denied a petition to reopen a previously denied claim for tinnitus.

Since then, however, in an October 2009 rating action, so during the pendency of this appeal, the RO granted service connection for bilateral hearing loss and tinnitus.  Moreover, in June 2010, the RO also granted service connection for bilateral posterior tibial tendon dysfunction as secondary to the service connected bilateral pes planus.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for these disabilities, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  Hence, only the claim concerning the initial rating for his bilateral pes planus, i.e., flat feet, remains.

Since, however, this remaining claim requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran vehemently disputes the notion that his bilateral pes planus is only 
10-percent disabling.  He was last examined by VA concerning this disability in June 2009.  And, even then, the examiner did not have access to the claims file for the pertinent history of this disability.  During the 3 years since that evaluation, the Veteran has submitted a private podiatric report dated in December 2009 from Premier Foot Clinic.  This report noted additional disability associated with his bilateral foot disability, in particular Achilles tendon and posterior tibial dysfunction.  As a consequence, as already mentioned, the RO granted service connection for bilateral posterior tibial tendon dysfunction.  But it is unclear whether and to what extent his underlying bilateral pes planus has worsened since that June 2009 VA compensation examination, so he needs to be reexamined to reassess the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran for assistance in obtaining any additional (more recent than 2009) evaluation or treatment records for his pes planus that are not already in the file.  These records should include, but are not limited to, those dated since 2009 from Premier Foot Clinic and his local VA medical center, if treated there.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's bilateral pes planus.  To this end, the examiner should specifically include determinations regarding whether the Veteran's pes planus is manifested by objective evidence of marked deformity (on pronation, abduction, etc.), pain on manipulation and accentuated on use, indication of swelling on use, and characteristic callosites.

The claims file, including a complete copy of this REMAND, must be provided to and reviewed by the examiner for the pertinent history of this disability and all related foot disability.  The report should set forth all current complaints and findings referable to this 
service-connected disability and provide a rationale for all conclusions reached.  The report should include specific findings as to any worsening of this disability, especially since the prior VA compensation examination in June 2009.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim for a higher rating for the bilateral pes planus in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


